Citation Nr: 1436049	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  14-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to May 1976. The Veteran died in March 1997, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Region Office (RO) and Pension Management Center in St. Paul, Minnesota, that declined to reopen the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death on the basis that new and material evidence had not been submitted. The RO and Insurance Center in Philadelphia, Pennsylvania, currently has jurisdiction of the claims file.

The Board notes that in July 2014, the appellant submitted a VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, in favor of The American Legion. Such voids the previous appointment of record in favor of the South Carolina Department of Veterans' Affairs. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of her February 2014 Substantive Appeal, the appellant did not respond as to whether she desired a Board hearing. The RO sent a March 2014 letter to the appellant inquiring as to the same. In May 2014 the appellant submitted an additional Substantive Appeal, indicating that she did not desire a Board hearing; however, in a July 2014 statement, she asserted her right to be heard by the Board, via video-conference. On remand, the appellant should be scheduled for such.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a video-conference hearing before a Veterans Law Judge. The appellant and her newly-appointed representative should be provided written confirmation of the location, date, and time of her video-conference hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



